[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT AFTER HEARING IN DAMAGES
In this action, the defendant Gary Daniel Lucia failed to appear and was defaulted. The remaining defendant City of Torrington did not appear at the time of the hearing; however, plaintiff seeks no relief as to the city of Torrington.
Having considered the testimony of the plaintiff and his wife Carol Lucia as well as the documents submitted, the court finds the following by a preponderance of the evidence:
1. The defendant Gary Daniel Lucia is not in the military.
2. The plaintiff is not the owner of Lot No. 8 as described in a CT Page 1341 warranty deed recorded in Volume 452 and page 1168 in the Torrington land records.
3. The defendant Gary Daniel Lucia has at various times represented that the plaintiff owned Lot No. 8, especially during hearings conducted by the zoning authority for the city of Torrington.
4. The defendant Gary Daniel Lucia should have known that when he made these representations it would cause emotional distress to the plaintiff, his father. These representations were extreme and outrageous.
5. The plaintiff has incurred reasonable attorney's fees in the amount of $2,500.00
Based upon the above findings the court enters judgment in favor of the plaintiff on both counts as follows:
1. The plaintiff Daniel Joseph Lucia is not the owner of Lot No. 8 as described in a warranty deed recorded at Volume 452, page 1168 in the Torrington land records.
2. The defendant Gary Daniel Lucia is enjoined from taking title or incurring any liability in the name of Daniel Lucia or Daniel Joseph Lucia.
3. The defendant Gary Daniel Lucia is ordered to pay the plaintiff attorney's fees in the amount of $2,500.00.
4. Costs are taxed in the amount of $250 to the defendant Gary Daniel Lucia.
DiPentima, J. CT Page 1342